Citation Nr: 1500126	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  12-24 297A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office
 Atlanta Education Center in Atlanta, Georgia



THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) benefits under Chapter 35 of the United States Code.



ATTORNEY FOR THE BOARD

D.M. Casula, Counsel




INTRODUCTION

The Veteran had active service from May 1968 to November 1971.  The appellant is his daughter.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2012 decisional letter from the Department of Veterans Affairs (VA) Regional Office (RO) Atlanta Education Center in Atlanta, Georgia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In her substantive appeal (Form 9) filed in September 2012, the appellant marked "no" in answer to the question of whether she wanted a BVA hearing, but then she also indicated that she "would request a hearing with the regional office to pursue my claim[.]'  In January 2014, an employee at the RO apparently spoke with the appellant and placed a note in the file indicating that the appellant "stated on the phone that she DOES want a BVA hearing" and to "ignore section 8 of her Form 9".  There is also a copy of an email in the file, dated in January 2014, in which an RO employee requested that the file be printed for a BVA hearing.  Thereafter, for reasons unclear, in March 2014, the RO sent the appellant a letter asking her to submit another VA Form 9 clarifying whether she wished to have a hearing.  Based on a review of the file, it appears that the appellant does desire a hearing, but has yet to be afforded the opportunity.  On remand this should be accomplished.  

Further, in her substantive appeal dated in September 2012, the appellant indicated she was "represented by the Disabled American Veterans"; however, the file does not contain a VA Form 21-22 appointing DAV as her representative.  The Board notes that in order to represent a claimant before VA, a VA Form 21-22 (Appointment of Veteran's Service Organization as Claimant's Representative) or VA Form 21-22a (Appointment of Attorney or Agent as Claimant's Representative) must be filed. 38 C.F.R. § 14.631(a).  On remand, clarification of the appellant' statement regarding representation should therefore be obtained.

Accordingly, the case is REMANDED for the following action:

1. Undertake all appropriate action to clarify the appellant's statement regarding DAV representing her in this appeal. Advise her that to execute a power of attorney, for DAV to represent her, she must complete and submit VA Form 21-22. 

2. Clarify whether the appellant wants the requested hearing before a Veterans Law Judge to be either in person at the RO, or via video conference, and then schedule accordingly.  The RO should notify the appellant and any newly appointed representative of the date and time of the hearing.

3. Thereafter, readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the appellant's satisfaction, she and her representative (if any) should be provided with a Supplemental Statement of the Case (SSOC) which addresses all evidence submitted, and be afforded the appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

